74 F.3d 1248
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Michael G. BROWN, Plaintiff-Appellant,v.YOUTH CENTER AT TOPEKA;  State of Kansas, Department ofSocial and Rehabilitation Services;  Donna Whiteman,individually and in her capacity as Secretary of KansasDepartment of Social and Rehabilitation Services;  Harold F.Allen, individually and in his capacity as Superintendent ofthe Youth Center at Topeka;  David Hilderbrand, individuallyand in his capacity as Cottage Director at the Youth Centerat Topeka;  Larry Schmidt, individually and in his capacityas Youth Service Specialist III at Youth Center at Topeka;William Von Hemel, individually and in his capacity as YouthService Specialist II at Youth Center at Topeka, Defendants-Appellees.
No. 95-3167.(D.C.No. 93-4219-DES)
United States Court of Appeals, Tenth Circuit.
Jan. 9, 1996.

Before SEYMOUR, Chief Judge, McKAY and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Circuit Judge.


1
After examining the Appellant's brief and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
We AFFIRM for the reasons given by the district court.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3